 Case: 1:95-cv-00087-TSB Doc #: 1936 Filed: 09/14/20 Page: 1 of 1 PAGEID #: 2883




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

IN RE TELECTRONICS PACING :                     Master Case No. MDL-1057
SYSTEMS, INC., ACCUFIX ATRIAL              :
J LEADS PRODUCTS LIABILITY                 :      (Black, J.)
LITIGATION                                 :
                                           :
                                           :
                                           :      (This Document Relates to All Actions)

ORDER AUTHORIZING DISTRIBUTION OF FUNDS FROM PATIENT BENEFIT FUND

       Upon application of the Special Master, with the approval and consent of counsel

for the Plaintiffs, it is hereby ordered that the Special Master shall disburse funds from the

Administrative/Cost Account to the entity set forth in Attachment A to the Special Master’s

One Hundred Thirty-Seventh Request for payment of medical monitoring expenses in the

amount of $221.33, on behalf of the indicated Class Member.

       IT IS SO ORDERED.

Date: 9/14/2020
                                                                Timothy S. Black
                                                                United States District Judge
